


Exhibit 10.3




Second Amendment to Employment Agreement by and among WHX Corporation,
Handy & Harman, and James F. McCabe, Jr., effective January 4, 2009


AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of this 3rd day of
January, 2009, by and among WHX Corporation and Handy & Harman, including each
of their parents, subsidiaries and affiliates (the “Company” or “Employer”), and
James McCabe (“Executive”).
 
WHEREAS, Executive entered into a certain Employment Agreement (the
“Agreement”), dated February 1, 2007;
 
WHEREAS, Employer and Executive wish to further amend the terms of the Agreement
as set forth below;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and in consideration of Executive's continued employment,
the parties hereto agree as follows:
 
1. Defined Terms. All capitalized terms contained in this Amendment shall, for
the purposes hereof, have the same meaning ascribed to them in the Agreement
unless the context hereof clearly provides otherwise or unless otherwise defined
herein.
 
2. Base Salary Reduction. Effective January 4, 2009, Executive's base salary in
effect as of December 31, 2008 shall be reduced by five percent (5%) (the “2009
5% Base Salary Reduction”).
 
3. Executive's Acknowledgment and Waiver. Executive acknowledges that such 2009
5% Base Salary Reduction shall not constitute a Material Diminution under the
Agreement and therefore shall not provide a basis for a Material Diminution or
Relocation Termination Election pursuant to Section 6(a) of the Agreement.
Executive waives all claims against the Company relating to the 2009 5% Base
Salary Reduction.
 
4. Calculation of Executive's Severance Payment. In the event that after January
4, 2009, Executive becomes eligible for a Severance Payment for any reason set
forth in the Agreement that is unrelated to the 2009 5% Base Salary Reduction,
the Company shall calculate the base salary component of Executive's Severance
Payment (as set forth in Section 7(a)(i) of the Agreement) on the basis of the
greater of: (i) Executive's base salary on the date of the termination of
Executive's employment by the Company, or (ii) Executive's base salary as of
December 31, 2008.
 








--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 
5. Miscellaneous Provisions.
 
(a) Except as modified by this Amendment, the Agreement and all its terms and
conditions thereof shall remain in full force and effect.
 
(b) The covenants, agreements, terms and conditions contained in this Amendment
shall bind and inure to the benefit of the parties hereto and, except as may
otherwise be provided in the Agreement, as hereby modified and supplemented,
their respective legal successors and assigns.
 
(c) This Amendment may not be changed orally but only by a writing signed by
both parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 


HANDY & HARMAN
 
WHX CORPORATION
 
 
 
By:
/s/ Peter T. Gelfman
 
By:
/s/ Peter T. Gelfman
 
Name:
Peter T. Gelfman
 
 
Name:
Peter T. Gelfman
 
Title:
Secretary
 
 
Title:
Secretary



 
 
 
 
 
/s/ James McCabe
 
James McCabe



2




